In an action to foreclose a mortgage, the defendant Morton Salkind appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated August 9, 1995, which denied his motion, inter alia, to vacate a judgment of foreclosure and sale, or to permit him to interpose an amended answer.
Ordered that the order is affirmed, with costs.
We reject the appellant’s contention that as part of the transaction by which it released the codefendant Mark Arnott from any obligation to it, the plaintiff, Citibank, N. A., failed to reserve its rights against the appellant, and therefore he was also released from any liability to it. The record shows that as part of the same transaction by which it released Mark Arnott, Citibank sufficiently reserved its rights against the remaining defendants so as to permit it to continue its suit against the appellant (see, General Obligations Law § 15-104; see, Restatement of Security § 122; Jones v Gelles, 167 AD2d 636; cf., North Fork Bank & Trust Co. v Thomason Indus. Corp., 194 AD2d 772).
We have examined the appellant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.